IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-09-00245-CV

MARSA HALL,
                                                            Appellant
v.

CHARLES C. BELL, TONY R. O'HARE,
KEVIN MAYFIELD AND JOHN DOE,
                                                            Appellees


                           From the 278th District Court
                              Walker County, Texas
                              Trial Court No. 24,621


                          MEMORANDUM OPINION


      Marsa Hall, a prisoner, appeals the dismissal of his lawsuit against several

employees of the Texas prison system. The trial court dismissed his lawsuit as being

frivolous. We affirm.

      Hall filed a brief in this appeal in September. Soon thereafter, he filed a motion

to strike his brief and a motion to stay the appeal. In October, Hall filed another motion

to strike his brief. From those pleadings, it appeared Hall conceded that there were

Chapter 14 requirements with which he failed to comply. See TEX. CIV. PRAC. & REM.
CODE ANN. §§ 14.004 (Affidavit Relating to Previous Filings) and 14.005 (Grievance

System Decision/Exhaustion of Administrative Remedies) (Vernon 2002). The trial

court does not abuse its discretion in dismissing a suit under either section.          See

Draughon v. Cockrell, 112 S.W.3d 775, 776 (Tex. App.—Beaumont 2003, no pet.); Hickson

v. Moya, 926 S.W.2d 397, 399 (Tex. App.--Waco 1996, no pet.). Further, under such

circumstances, the trial court does not err in dismissing the proceeding as long as the

dismissal is without prejudice. See Hickman v. Adams, 35 S.W.3d 120, 124 (Tex. App.—

Houston [14th Dist.] 2000, no pet.). The trial court’s dismissal in this proceeding was

without prejudice.

        In an order issued on October 7, 2009, we notified Hall that we saw no reason not

to affirm the trial court’s dismissal since Hall conceded the failure to fully comply with

Chapter 14 and since the dismissal was without prejudice. We further warned Hall that

unless Hall, or any party desiring to continue this appeal, showed a reason why these

motions should not be denied and this appeal affirmed, within 21 days from the date of

the order, the Court would render an opinion and judgment to that effect.

        Hall responded to our order and again conceded that he failed to file an affidavit

relating to previous filings and failed to file an affidavit regarding the exhaustion of his

administrative remedies. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.004 (Affidavit

Relating to Previous Filings) and 14.005 (Grievance System Decision/Exhaustion of

Administrative Remedies) (Vernon 2002). He again asks that we grant his motions to

strike his brief and his motion to stay the appeal. However, because Hall concedes in

his motions and in his response that he has not complied with the procedural

Hall v. Bell                                                                          Page 2
requirements of Chapter 14, we find that the trial court did not err in dismissing his

suit. Accordingly, his motions to strike and motion to stay are denied and the trial

court’s judgment is affirmed.



                                       TOM GRAY
                                       Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Motions denied
Affirmed
Opinion delivered and filed November 10, 2009
[CV06]




Hall v. Bell                                                                    Page 3